Charles J. Harrison, Sr., died in 1932, leaving a will executed in 1926, the validity of which was sustained by us inHarrison's Estate, 316 Pa. 15. He left all of his property to his son, Charles Harrison, Jr., but in a letter of even date with the execution of the will he requested the son to divide the estate equally with his sister, Mrs. John C. Brydon, according to the following directions, "I desire and expect that she shall be given $9,000 of the bonds of the Splint Fuel Company, regardless of their value; and that in determining what I have herein spoken of as the one-half of my estate you shall have $9,000, your own choice of any other part of my estate; and that you shall give her the furniture purchased and owned by me in the said John C. Brydon residence in Maryland at a valuation of $12,500; and that you, in carrying out this desire of mine, shall have $12,500 to be chosen by you from any other part of my estate. Upon these exceptions I have expressed my desire that you shall pay to her not exceeding one-half of the remainder of my estate." In his first and final account as executor of his father's estate, Charles Harrison, Jr., charged himself with the bonds referred to in the letter at $9,000 and with the furniture at $12,500. To this account his sister filed exceptions, claiming that the values stated were far in excess of actual value and not conclusive in computing her share in the distribution of the estate as directed in the letter above quoted. The exceptions were sustained, but no final decree of distribution was entered. Thereupon, Charles Harrison, Jr., took an appeal to this Court. While retaining the appeal, we ordered the record remitted so that a *Page 557 
valuation might be made of property not yet appraised, and for the entry of a final decree of distribution. The record, completed in compliance with our order, is again before us. Distribution has been decreed between testator's son and daughter, in equal shares of the actual appraised value, as of his death, of all of testator's estate without regard to the values fixed by him on the bonds and furniture in the letter to his son and executor.
The distribution as decreed was erroneous. While the letter was not a part of the will, and was not probated as such, testator's son, in view of his acceptance of the trust imposed upon him thereby, is bound to carry out its terms. This he remains willing to do. The intention of the testator is clear and must control. The furniture mentioned in the letter originally belonged to testator's daughter and her husband and furnished their home in Maryland. When sold at execution for their joint debt testator bought it for $17,500 and left it in his daughter's possession. Subsequently she sold a part of it for $3,500. An additional part was sold to pay storage charges in Baltimore. What remained was later removed to Scranton and used there by the daughter until it was sold after testator's death under a landlord's warrant for rent she owed. Although finding that it was "impossible to trace the value of this property through all these changing locations and circumstances" the court below estimated its value at $3,000 at testator's death and so included it in arriving at the net value of the estate for distribution. The Splint Fuel Company bonds, originally bought by testator at the instance of his son-in-law, Mr. Brydon, were already in default in 1926 when testator mentioned them in his letter to his son. When he died they were entirely worthless. For this reason the court ignored them in allocating the shares on distribution.
The net result of the decree was to divide the actual value of the estate at testator's death equally between his son and daughter, deducting from the latter's share *Page 558 
$3,000, the estimated value of the testator's furniture when sold to pay her rent in Scranton. We think such distribution would be in complete disregard of the unmistakable directions of the testator. Regardless of subsequent decline, the testator has himself fixed the amounts to be charged against the daughter's share in his estate. His Splint Fuel Company bonds, of the face value of $9,000, were to be given her at face "regardless of their value." Similarly she was to take the furniture "at a valuation of $12,500." It is contended by appellee that these provisions created demonstrative legacies in the amounts stated, payable primarily out of the items of property mentioned, but not restricted to them if their values be less. We do not think so. The gifts to the daughter are not of money in the sums named, but of the property designated, to be valued at fixed amounts merely in computing what corresponding share is to be taken by the son. That ultimate equality will not prevail is of no moment. For his own reasons testator provided that the daughter should have the bonds and furniture and that the son should select for himself property of the value of $21,500 prior to equal division of the remainder. Obviously testator intended by these provisions, manifestly equitable, to first secure to his son a sum equivalent to the fund expended in his daughter's behalf and that of her husband during his lifetime. Only by such means could they be placed upon a parity in the distribution of his property.
The decree of the court below is reversed and the record is remitted for the entry of a decree in accordance with the views herein expressed.